UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6025



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


THOMAS J. MACWILLIAMS, a/k/a Greg, a/k/a Corporal George,

                  Defendant - Appellant.



                              No. 08-6027



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


THOMAS J. MACWILLIAMS, Greg, Corporal George,

                  Defendant - Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg.        Irene M. Keeley,
District Judge. (1:06-cr-00059-IMK-JSK-1; 1:06-cr-00059-01-IMK-JSK)


Submitted:    May 22, 2008                   Decided:   May 28, 2008
Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas J. MacWilliams, Appellant Pro Se. Shawn Angus Morgan, OFFICE
OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Thomas J. MacWilliams appeals the district court’s order

denying his motion to compel the release of evidence.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. MacWilliams, Nos. 1:06-cr-00059-IMK-JSK-1; 1:06-cr-00059-01-IMK-

JSK (N.D.W. Va. Nov. 15, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 3 -